GEORGE RUFF,                 )
                             )            Davidson Chancery
     Plaintiff/Appellant,    )            No. 96-1362-I
                             )
VS.                          )
                             )            Appeal No.
CHARLES TRAUGHBER, CHAIRMAN, )            01-A-01-9702-CH-00074
TENNESSEE BOARD OF PAROLES,  )
ET AL.,                      )

     Defendants/Appellees.
                             )
                             )
                                                                  FILED
                                                                  June 18, 1997

                    IN THE COURT OF APPEALS OF TENNESSEE Cecil W. Crowson
                         MIDDLE SECTION AT NASHVILLE   Appellate Court Clerk

       APPEALED FROM THE CHANCERY COURT OF DAVIDSON COUNTY
                      AT NASHVILLE, TENNESSEE

              HONORABLE IRVIN H. KILCREASE, JR., CHANCELLOR


John Knox Walkup
Attorney General and Reporter

Teresa S. Thomas #12788
Counsel for the State
404 James Robertson Parkway
Nashville, TN 37243
ATTORNEYS FOR DEFENDANTS/APPELLEES

George Ruff, #203318
BMSP, P.O. Box 1000
Petros, TN 37845
PRO SE/PLAINTIFF/APPELLANT

                                AFFIRMED AND REMANDED


                                        HENRY F. TODD
                                        PRESIDING JUDGE, MIDDLE SECTION



CONCUR:

SAMUEL L. LEWIS, JUDGE
BEN H. CANTRELL, JUDGE
GEORGE RUFF,                 )
                             )                    Davidson Chancery
     Plaintiff/Appellant,    )                    No. 96-1362-I
                             )
VS.                          )
                             )                    Appeal No.
CHARLES TRAUGHBER, CHAIRMAN, )                    01-A-01-9702-CH-00074
TENNESSEE BOARD OF PAROLES,  )
ET AL.,                      )
                             )
     Defendants/Appellees.   )


                                      O P I N I O N


               The captioned plaintiff has appealed from the judgment of the Trial Court which

dismissed plaintiff’s petition for certiorari.   Plaintiff’s petition concerned the action of the

defendants, members of the Board of Paroles, in denying petitioner’s application for parole from the

custody of the Department of Correction.



       The only issue presented to this Court by the appellant reads as follows:

               The Trial Court erred in overruling petitioner’s motion for
               enlargement of time for filing and then dismissing the petition
               for the writ of certiorari for failure to timely file.



       The petition for certiorari was filed with the Trial Court on May 1, 1996. It does not state

the date of the order of the Parole Board to be reviewed.



       The Board filed a motion to dismiss on the ground that the petition was not filed with the

Trial Court within 60 days after the action to be reviewed as required by T.C.A. § 27-9-102. The

motion was supported by affidavit identifying a certain record of the Parole Board entitled “Notice

of Board Action Parole Release Hearing.” The only intelligible information appearing on said sheet

is the identification of plaintiff, three words “Decline - Review” 135, S-0-01Y-P.S., three initials

dated 1-24-96, 1-26-96, and 2-5-96 and a separate initial dated 2-5-96. While the sheet just

described may be more informative to one knowledgeable of its code, it is virtually worthless to the


                                                 -2-
uninitiated. Presumably, it is intended as evidence that the action of the Board took place on

February 5, 1996. If so, the complaint, filed on May 1, 1996, was untimely.



       The petition admits that the Board’s decision was entered on February 5, 1996, but claims

that petitioner did not receive notice of the decision “until February”. However, there is no sworn

evidence to support the latter claim.



       As above stated, plaintiff’s sole complaint on appeal is that the 60-day time limitation of

§ 27-9-102, was not extended. The extension was not requested until September 17, 1996, seven

months after the date of the order to be reviewed, and five months after the expiration of the statutory

time for filing petition for review.



        Petitioner claims that his “jailhouse lawyer” excluded weekends and non-business days in

computing that the 60-day period for filing petition for review extended to May 10, 1996.

Unfortunately for plaintiff, the opinion of the jailhouse lawyer was incorrect. A much more reliable

source of information on appellate procedure is Tennessee Rules of Appellate procedure, which is

doubtless available to plaintiff.



       Plaintiff also claims that his petition was postmarked May 10, 1996, but this statement is not

supported by evidence.



       Since the petition and motion for enlargement admit facts showing that the petition was

untimely, a judgment of dismissal was in order. Thandiwe v. Traughber, Tenn. App. 1994, 909
S.W.2d 802, 803-804.



        The judgment of the Trial Court is affirmed. Costs of this appeal are taxed against the




                                                 -3-
plaintiff. The cause is remanded to the Trial Court for necessary further procedure.



                               AFFIRMED AND REMANDED



                                     ___________________________________
                                     HENRY F. TODD
                                     PRESIDING JUDGE, MIDDLE SECTION



CONCUR:

_____________________________
SAMUEL L. LEWIS, JUDGE


_____________________________
BEN H. CANTRELL, JUDGE




                                              -4-